Citation Nr: 0822348	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-12 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability on a direct-incurrence basis only, to 
include presumptive service connection.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1974.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 and September 2006 rating 
decisions of the New Orleans, Louisiana, and Milwaukee, 
Wisconsin, respectively, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The September 2003 rating decision reopened and denied de 
novo a claim of entitlement to service connection for 
hepatitis C.  The September 2006 rating decision determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

At a January 2007 RO hearing, the appellant raised a claim of 
entitlement to service connection for a psychiatric 
disability as secondary to service-connected right knee 
disability.  (Transcript (Tr.) at page 4.)  This matter was 
adjudicated in a statement of the case determination dated in 
February 2007.  A statement dated later that same month may 
reasonably be construed as a notice of disagreement with that 
determination, and a statement of the case was issued, 
including that matter, in June 2007.  However, to date, no 
substantive appeal has been received with regard to the 
secondary service connection claim.  As such, it is not for 
appellate consideration.

The Board notes that additional evidence was received into 
the record at the Board in November 2007, following 
certification of the appeal to the Board.  This evidence has 
not been considered by the RO.  There was no waiver of RO 
consideration of the additional evidence.  However, inasmuch 
as the additional evidence is not germane to the issues on 
appeal, the veteran is not prejudiced by the Board's 
consideration of the appeal at this time.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  By a decision dated in May 2003, the Board denied 
entitlement to service connection for an acquired psychiatric 
disability; notice of the decision with the veteran's 
appellate rights was provided to him, and a timely appeal was 
not filed.

2.  Evidence added to the record since the May 2003 Board 
denial, relative to a psychiatric disability, is new but does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim and does not raise a reasonable 
possibility of substantiating the veteran's claim.

3.  By a rating action in August 1979 the RO denied the 
veteran's claim for entitlement to service connection for 
hepatitis; notice of the determination with the veteran's 
appellate rights was provided to him, and a timely appeal was 
not filed.

4.  Evidence added to the record since the August 1979 RO 
determination is new, relates to an unestablished fact 
necessary to substantiate the veteran's claim, but does not 
raise a reasonable possibility of substantiating the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The Board decision of May 2003, which denied service 
connection for a psychiatric disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

2.  The evidence received since the May 2003 Board denial is 
not new and material to reopen the veteran's claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The RO's August 1979 decision which denied entitlement to 
service connection for hepatitis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2007).  

4.  New and material evidence has not been received since the 
August 1979 rating decision and the veteran's claim for 
service connection for hepatitis C is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a)(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this case, VA issued letters in May 2006 and March 2007 
that notified the veteran of what new and material evidence 
could be submitted to reopen his service connection claims, 
indicated what type of evidence would qualify as "new" 
evidence, and specifically informed him of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although notice was provided to the appellant after initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

In general, a decision of the Board is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. § 7104 (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  See also 38 C.F.R. § 3.156(a).

Under applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  The veteran filed his 
claim to reopen in March 2003.  Therefore, the Board finds 
that the post August 29, 2001 standard of review should be 
applied.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  The 
Board cannot make its own independent medical determination, 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1998).



Legal Analysis

1. Psychiatric Disability

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
psychiatric disability.  The record reflects that the veteran 
initially filed a claim for service connection for a 
psychiatric disability in December 1974.   However, in March 
1975, the RO denied such claim because he failed to report 
for a VA examination.  The veteran again filed a claim for 
service connection for a psychiatric disability, which, the 
RO denied in an August 1979 decision on the basis that the 
veteran's psychiatric disability existed prior to service and 
was considered a constitutional and developmental 
abnormality.  That decision became final after the veteran 
failed to submit a timely appeal.  

The veteran subsequently filed to reopen his claim for a 
psychiatric disability on several occasions.  However, on 
each occasion, the RO denied the claim, including in May 
2000, which the veteran appealed. The Board, in a June 2001 
decision reopened the veteran's claim and remanded it for 
additional development.  However, in a May 2003 decision, the 
Board denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disability on the 
basis that the veteran's psychiatric disability, a 
personality disorder, preexisted service, and was not 
considered a disease or injury for VA compensation purposes.  
The Board also concluded that the veteran's personality 
disorder did not evolve into an acquired psychiatric 
disability superimposed on the personality disorder.  The 
veteran did not appeal that decision and it became final.  38 
U.S.C.A. § 7104.

The evidence of record at the time of the May 2003 Board 
decision includes service medical records showing that the 
veteran reported a history of nervousness on his entrance 
examination in June 1972, and that he was treated in service 
for anxiety neurosis, depression, an emotionally unstable 
personality disorder, and moderately severe habitual and 
chronic excessive drinking.  Such evidence also includes 
private treatment records and VA examination reports which 
show that the veteran has been diagnosed with, and treated 
for a psychiatric disability, including a personality 
disorder, adjustment disorder with depressed mood, and 
polysubstance abuse.

The evidence received since the final May 2003 Board decision 
includes VA clinical records showing the veteran's treatment 
for a psychiatric disability.  Such evidence is new because 
it was not of record at the time of the prior final Board 
denial in May 2003.  However, such evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
namely whether or not the veteran has an acquired psychiatric 
disability that is etiologically related to service or 
whether his pre-existing personality disorder evolved into an 
acquired psychiatric disability superimposed on the 
personality disorder. 

The evidence, which is cumulative and redundant of the 
evidence of record at the time of the last prior denial is 
also not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  In conclusion, 
although the veteran asserts that he has a psychiatric 
disability that is related to service, such contentions are 
redundant of that previously asserted at the time of the 
prior final denial in May 2003.  Thus, the Board concludes 
that evidence received subsequent to the May 2003 Board 
denial, considered in conjunction with the record as a whole, 
is not new and material and the claim for service connection 
for a psychiatric disability, on a direct-incurrence, 
including presumptive, basis, is not reopened.

2.  Hepatitis C

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
hepatitis C.  The record reflects that the veteran initially 
filed a claim for service connection for hepatitis in 
December 1974.   However, in March 1975, the RO denied such 
claim because he failed to report for a VA examination.  The 
veteran again filed a claim for service connection for 
hepatitis, which, the RO denied in an August 1979 decision, 
on the basis that the veteran's in-service hepatitis was 
acute and transitory and with no residuals shown. Without a 
diagnosis of the claimed condition, there could be no service 
connection.  No appeal was taken from that determination and 
it became final.  38 U.S.C.A. § 7105.

The evidence received since the August 1979 RO decision 
includes VA treatment records showing treatment for hepatitis 
and a July 2004 VA examination report in which the examiner 
reported that the veteran's hepatitis C was most likely 
caused by intravenous drug abuse or tattoos and was not 
service-connected as the veteran had tattoos prior to service 
and used IV drugs after service.  Such evidence is new 
because it was not of record at the time of the prior final 
RO denial in August 1979.  Further, this evidence relates to 
an unestablished fact necessary to substantiate the claim, 
namely whether or not the veteran's current hepatitis C 
disability was incurred in, or aggravated by service.  
However, this evidence, particularly the July 2004 VA medical 
opinion, in which the examiner opined that the veteran's 
current hepatitis C disability is not related to service, is 
not material because when considered by itself, or with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for hepatitis C.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability on a direct-incurrence, including presumptive, 
basis, the claim is not reopened, and the appeal is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hepatitis C, 
the claim is not reopened, and the appeal is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


